Dismissed and Memorandum Opinion filed June 5, 2008







Dismissed
and Memorandum Opinion filed June 5, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00397-CV
____________
 
STREAM-FLO INDUSTRIES, LTD., Appellant
 
V.
 
BIG HORN TRANSPORT, LTD. and
TRIPLE G TRANSPORTATION, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 904,627
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from an order signed April 17, 2008.  On May 27, 2008,
appellant filed a motion to dismiss the appeal because the case has settled.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 




Judgment rendered and Memorandum Opinion filed June 5,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.